Case 3:20-cv-10753-MAS-ZNQ Document 12-2 Filed 08/25/20 Page 1 of 4 PageID: 225




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  DONALD J. TRUMP FOR PRESIDENT,
  INC.; REPUBLICAN NATIONAL
  COMMITTEE; NEW JERSEY
  REPUBLICAN STATE COMMITTEE,
                                                        Case No. 3:20-cv-10753-MAS-ZNQ
                         Plaintiffs,
                                                           CERTIFICATION OF MARC E.
         v.                                                ELIAS, ESQ. IN SUPPORT OF
                                                          APPLICATION TO APPEAR AND
  PHILIP D. MURPHY, in his official                        PARTICIPATE PRO HAC VICE
  capacity as Governor of New Jersey;
  TAHESHA WAY, in her official capacity
  as Secretary of State of New Jersey,


                         Defendants.




 Marc E. Elias, Esq. hereby certifies and says:

        1.      I am a partner with the law firm of Perkins Coie LLP, located at 700 Thirteenth

 Street, N.W., Washington, D.C. 20005.

        2.      I make this Certification in support of an application to appear and participate in

 the above-captioned matter pro hac vice on behalf of Proposed Intervenor-Defendant DCCC

 pursuant to L. CIV. R.101.1(c).

        3.      I am an attorney at law admitted in good standing to the following bars:

     Court                             Year Admitted   Address

     District of Columbia              6/30/94         901 4th Street, NW, Washington, DC 20001
Case 3:20-cv-10753-MAS-ZNQ Document 12-2 Filed 08/25/20 Page 2 of 4 PageID: 226




     U.S. Supreme Court           2/23/09        1 First Street NE, Washington, DC 20543
     U.S. Court of Appeals - D.C. 1/4/95         333 Constitution Ave, NW Washington DC
     Circuit                                     20001
     U.S. Court of Appeals -      3/15/2010      James A. Byrne United States Courthouse
     3rd Circuit                                 601 Market Street
                                                 Philadelphia, PA 19106
     U.S. Court of Appeals -      8/19/14        Lewis F. Powell Jr. Courthouse & Annex
     4th Circuit                                 1100 East Main Street, Suite 501
                                                 Richmond, VA 23219
     U.S. Court of Appeals -      8/26/11        600 Camp Street
     5th Circuit                                 New Orleans, LA 70130
     U.S. Court of Appeals -      2016           Potter Stewart U.S. Courthouse
     6th Circuit                                 100 East Fifth Street
                                                 Cincinnati, Ohio 45202
     U.S. Court of Appeals -      5/8/2020       Everett McKinley Dirksen U.S. Courthouse
     7th Circuit                                 219 S. Dearborn Street, Room 2722
                                                 Chicago, IL 60604
     U.S. Court of Appeals -      9/27/16        95 7th St.
     9th Circuit                                 San Francisco, CA 94103
     U.S. Court of Appeals - 10th 6/17/99        Byron White Court House
     Circuit                                     1823 Stout Street
                                                 Denver, CO 80257
     U.S. Court of Appeals - 11th 9/26/17        Elbert P. Tuttle Courthouse
     Circuit                                     56 Forsyth Street, NW
                                                 Atlanta, GA 30303
     U.S. District Court for the 1/9/95          333 Constitution Ave, NW Washington DC
     District of Columbia                        20001

     U.S. District Court for the November 2015   111 N. Adams St
     Northern District of Florida                Tallahassee, Florida 32301

     U.S. District Court for the 6/2/95          Theodore Levin U.S. Courthouse
     Eastern District of Michigan                231 W. Lafayette Blvd.
                                                 Detroit, MI 48226
     U.S. District Court for the 5/10/15         120 North Henry Street, Room 320
     Western District of Wisconsin               Madison, WI 53703
Case 3:20-cv-10753-MAS-ZNQ Document 12-2 Filed 08/25/20 Page 3 of 4 PageID: 227




        4.      My firm, Perkins Coie LLP has been retained by DCCC to represent its interests in

 connection with this litigation. DCCC has come to our firm because we have substantial experience

 in election law and related litigation. My firm and I have extensive experience in all phases of

 litigation. I believe that my firm’s expertise makes us particularly qualified to represent our client

 in the above-captioned matter.

        5.      I am not under suspension or disbarment by any court, nor are any disciplinary

 proceedings pending against me, nor has discipline previously been imposed against me.

        6.      I understand that if I am admitted to appear and participate pro hac vice:

                a.      I shall abide by the rules governing the courts of the State of New Jersey,

 including all disciplinary rules;

                b.      I shall consent to the appointment of the Clerk of the Supreme Court of the

 State of New Jersey as an agent upon whom service may be made for all actions against me and/or

 my firm that may arise out of my participation in connection with this matter;

                c.      I shall notify this court immediately of any matter affecting my standing at

 the bar of any other court;

                d.      I shall have all pleadings, briefs and other papers filed with the court signed

 by an attorney of record authorized to practice in this state;

                e.      No delay in discovery, motions, trial or any other proceeding shall occur or

 be requested by reason of my inability to be in attendance; and

                f.      Automatic termination of my pro hac vice admission will occur for my

 failure to make the required annual payment to the Ethics Financial Committee and the New Jersey

 Lawyers’ Fund for Client Protection, proof of which payment shall be made by Certification to the

 Court no later than February 1st of each year.
Case 3:20-cv-10753-MAS-ZNQ Document 12-2 Filed 08/25/20 Page 4 of 4 PageID: 228




          7.      Pursuant to L. CIV. R. 101.1(c), I shall make payment to the New Jersey Lawyer’s

 Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a).

          8.      Pursuant to L. CIV. R. 101.1(c)(3), I shall make a payment of $150.00, payable to

 the Clerk, United States District Court.

          9.      I respectfully request that this Court grant this application on behalf of DCCC in the

 above-captioned matter to permit me to appear and participate pro hac vice on its behalf.

          I certify under penalty of perjury that the foregoing statements made by me are true.




                                                 Marc E. Elias, Esq.

 Dated:        August 25, 2020
